Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karst et al, U.S. Patent No. 4,047,965. 
 Karst discloses a method of making a nonwoven web comprising the steps of flowing an aqueous ceramic precursor sol through at least one orifice to produce at least one substantially continuous filament, wherein the aqueous ceramic precursor sol comprises at least one of alumina particles or silica particles dispersed in water, and further wherein the aqueous ceramic precursor sol further comprises at least one of a hydrolyzable aluminum-containing compound or a hydrolyzable silicon-containing compound, (see col. 4, lines 57 -68; col. 4, line 23-24); removing at least a portion of the water to at least partially dry the at least one substantially continuous filament, (see col. 7 lines 56-59); drawing the at least partially dried filaments, (see col. 7, lines 36-42, note that passing through the air before being drawn will at least partially dry the filaments, see col. 7, lines 49-55); and collecting the at least partially dried filaments as a nonwoven web on a collector surface, (see col. 3, lines 22-31; col. 8, lines 56-65).  While Karst does not teach drawing to a diameter of not less than or equal to three micrometers, the filaments of Karst have diameters greater than 3 micrometers, (see claims 14 and 15), and therefore, Karst implicitly teaches this step or else it would have been obvious to have selected the desired degree of attenuation which produced a filament having the desired diameter.  
With regard to claim 11, Karts teaches supplying a stream of gas, (air) to partially dry the filaments.  See example 1,col. 15, lines 36-40. 
With regard to claim 13, Karst teaches heating the filaments at a sufficient time and temperature to provide a mat of polycrystalline aluminosilicate ceramic filaments having an average mullite percent of at least 75% and a diameter greater than 3 micrometers.  See col. 8, lines 63-65; col. 9, lines 49-66; Tables 3 and 4.  
With regard to claim 14, the fibers as a nonwoven  can be subjected to binder impregnation.  See col. 13, lines 45-50. 
 With regard to claim 15, the continuous filaments can be chopped to provide a plurality of staple fibers having a diameter of greater than 3 micrometers.  See claims 14 and 15 as well as col. 3, lines 22-25.  The fibers can be formed into nonwoven fabrics.  See col. 13, lines 30-31.  While Karst does not clearly disclose wet or air laying the fabric, since staple fibers are conventionally formed into nonwoven fabrics by wet laying and air laying, it would have been obvious to have selected from among well-known and conventional methods of forming nonwoven fabrics to form a nonwoven from the instant fibers.  Since the filaments are made the same way and have the same diameter and composition as the claimed fibers, it is reasonable to expect that the fibers are non-respirable fibers.  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karst et al as applied to claims above, and further in view of Kenworthy et al, U.S. Patent No. 3,950,478.
Karst discloses a method as set forth above.
Karst differs from the claimed invention because it does not disclose that the hydrolyzable aluminum is in the form of aluminum chlorohydrate, but instead teaches employing aluminum formoacetate and aluminum isopropylate.
However, Kenworthy teaches that the hydrolyzable aluminum component for forming alumina fibers can be aluminum acetates, formats, propionates and chlorides, and mixtures therefore, (see col. ,2, lines 4-15) and example 1 which teaches aluminum chlorohydrate.
Therefore, it would have been obvious to have employed aluminum chlorohydrate as the hydrolyzable aluminum in Karst, in view of the teaching of Kenworthy of its equivalence to those employed in Karst for this purpose.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789